         Case 1:17-cr-00223-GLR Document 442
                                         443 Filed 10/23/18
                                                   10/24/18 Page 4
                                                                 1 of 7
                                                                      4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        *
                                                 *
        v.                                       *       CRIMINAL NO. GLR-17-0223
                                                 *
 TERRELL PLUMMER et al.,                         *
                                                 *
   Defendant                                     *
                                                 *


                                             ORDER

       Upon consideration of the government’s Motion for a Protective Order, the Court finds that

to adequately assure the preservation of confidential information involving non-public law

enforcement internal affairs files (collectively the “Protected Information”), it is hereby ordered:

       1) Protected Information. For purposes of this Protective Order, “Protected Information”

means any law enforcement agency internal affairs files (hereinafter IAD records) produced either

to defense counsel (either before or after an in camera submission to the Court), whether oral or

recorded in any form or medium,

       2) Access to and Use of Protected Personal Identity, Financial, and Contact

Information. The Defendant, and his counsel, may use the Protected Information only for

purposes of this litigation and may not disclose such Protected Information to anyone not

specifically entitled to access under this Protective Order. Legal staff working at the direction of

defense counsel, including investigators, paralegals, secretaries, and other attorneys, are expressly

entitled to access under this Protective Order and are subject to its provisions. Expert witnesses

retained by defense counsel for purposes of this litigation are also entitled to access under this

Protective Order and subject to its provisions. All staff members and expert witnesses provided

with access to information subject to this Protective Order shall be informed by defense counsel
          Case 1:17-cr-00223-GLR Document 442
                                          443 Filed 10/23/18
                                                    10/24/18 Page 5
                                                                  2 of 7
                                                                       4



of the requirements of the Protective Order. Counsel for the Defendant may disclose Protected

Information to Defendant, but may not provide Defendant with any documents containing

Protected Information. Counsel for the Defendant and individuals participating in the case at the

direction of counsel, may only use the Protected Information for the purposes of defending this

criminal case, including any appeal, and may not disclose the Protected Information to non-parties

to this litigation.

        3) Use of Protected Information in Court Filings and Open Court. The procedures for

use of designated confidential documents during any potential hearing or potential trial of this

matter shall be determined by the parties and the Court in advance of the hearing or trial. The

parties shall consider the following: redacting confidential documents to remove individual

identifiers, requesting the court to submit such documents under seal, requesting that any exhibit

be placed under seal, introducing summary evidence where practicable which may be more easily

redacted, and assuring that all Protected Information associated with individuals have been

redacted in accordance with Rule 49.1 of the Federal Rules of Criminal Procedure and other

applicable laws. No party shall disclose designated confidential documents in open Court without

prior consideration by the Court. No party shall file documents containing Protected Information

to the Court or reproduce Protected Information in any court filing unless the document or filing

containing the Protected Information is placed under seal or all information that would identify the

subject of the document or filing has been removed or redacted.

        4) Filing of documents. The Clerk shall accept for filing under seal any documents or

filings so marked by the parties pursuant to the above paragraphs.

        5) Maintenance and Storage of Protected Information. Counsel for the Defendants

shall maintain such Protected Information in a secure and safe area and shall exercise due and
          Case 1:17-cr-00223-GLR Document 442
                                          443 Filed 10/23/18
                                                    10/24/18 Page 6
                                                                  3 of 7
                                                                       4



proper care with respect to the storage, custody, use, and/or dissemination of such information as

is exercised by the recipient with respect to her or his own confidential information.

         6) Disposition of Protected Information. After the case is resolved, including any appeal,

Counsel for the Defendant shall destroy any duplicate copies of Protected Information. However,

Counsel for the Defendant may retain in her closed file one copy of all such information. Counsel

may also retain in her file a copy of any work product containing Protected Information. All such

information shall be maintained under the same secure conditions referenced in Paragraph 5,

above.

         7) Modification Permitted. Nothing in this Order shall prevent any party form seeking

modification of this Protective Order. The party seeking modification must first discuss any

proposed modifications with opposing counsel.

         8) No Waiver. The failure to designate any materials as Protected Information as provided

in this Protective Order shall not constitute a waiver of a party’s assertion that the materials are

covered by this Protective Order.

         9) No Ruling on Discoverability or Admissibility. This Protective Order does not

prevent any party from objecting to discovery that it believes to be otherwise improper. Further,

this Protective Order does not constitute a ruling on the question of whether any particular material

is properly discoverable or admissible and does not constitute a ruling on any potential objection

to the discoverability or admissibility of any material.

         10) Unauthorized Disclosure. Should any Protected Information be disclosed in a manner

not authorized by this Protective Order by the Defendant, counsel or others, then the defense

counsel shall use her best efforts to obtain the return of any such Protected Information and to bind

the recipient of Protected Information to the terms of this Order and shall, within ten business days
Case 1:17-cr-00223-GLR Document 443 Filed 10/24/18 Page 4 of 4
